                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 1 of 9
                                                                     UNITED STATES BANKRUPTCY COURT
                                                              WESTERN DISTRICT OF ARKANSAS
 Debtor(s) Chuck Phetrakoun                                                                         Case No.     2:20-bk-70672
                   Singphet Phetrakoun




                                                               Arkansas Chapter 13 Plan
                                                                              (Local Form 13-1)


 Original Plan                       Amended Plan                      For an amended plan, all applicable provisions must be repeated from the
                                                                       previous plan(s). Provisions may not be incorporated by reference from
                                                                       previously filed plan(s).

                                                                       List below the sections of the plan that have been changed:
                                                                       2.1, 3.1, 3.2, 3.3, 4.4

                                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                                       below. If creditors are to be added, please complete Addendum A as well as file any
                                                                       appropriate amended schedules.
                                                                       2.1 - increased plan payment from $940.00 to $1,000.00
                                                                       3.1 - moved Red River Credit from Section 3.1 to Section 3.3
                                                                       3.2 - mortgage payment adjusted to match claim
                                                                       3.3 - payments and interest rates adjusted to match claims
                                                                       4.4 - claim amount adjusted to
                                                                       The Amended Plan is filed:       Before confirmation
                                                                                                        After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Delta, Northern, or Central ***Batesville and Pine Bluff filed prior to
                                  11/28/2019***): United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 2 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                                       Case No. 2:20-bk-70672


                               Amended plan: Within 21 days after the filing of the amended plan.

                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                      Included       Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                  Included       Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Amended plan: Plan payments will change to $1,000.00 per month beginning on the later of the date of filing of the amended plan or               .
The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on   .

             Plan payments will change to $ per month beginning on                            .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Chuck Phetrakoun
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,     Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor Singphet Phetrakoun

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $0.00 per month.


Arkansas Plan Form - 1/20                                                                                                                 Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 3 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                                  Case No. 2:20-bk-70672

                    Payment frequency: monthly,                      semi-monthly,   bi-weekly,    weekly,    Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                    Monthly                        To be paid
 of account number                                                                payment amount
 Ally Financial                                     2013 Chevy Camaro                                   159.00     Preconfirmation
 6072                                               Location: 629 E El Paso St,                                    Postconfirmation
                                                    Greenwood AR 72936

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


Arkansas Plan Form - 1/20                                                                                                                Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 4 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                                    Case No. 2:20-bk-70672

                The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, including any
             changes required by the applicable contract and noticed in conformity with any applicable rules. These payments will be
             disbursed either by the trustee or directly by the debtor(s), as specified below. The debtor(s) will resume payments to the
             creditors upon completion of the plan, pursuant to the terms of the respective agreements. Any existing arrearage will be paid
             in full through disbursements by the trustee, with interest, if any, at the rate stated.

             The current contractual installment payments for real estate may be increased or decreased, and the plan payment increased,
             if necessary, based upon information provided by the creditor and upon the absence of objection from the debtor(s) under
             applicable rules. Unless otherwise ordered by the court, the amounts listed on a filed and allowed proof of claim will control
             over any contrary amounts listed below as to the current installment payment and arrearage amount. If relief from the
             automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the
             court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that
             collateral will no longer be treated by the plan.

 Creditor and     Collateral                               Monthly          Monthly           Estimated          Monthly           Interest rate, if
 last 4 digits of                                          installment      installment       arrearage          arrearage         any, for
 account number                                            payment          payment           amount             payment           arrearage
                                                                            disbursed by                                           payment
 Mr. Cooper                   629 E El Paso St                       341.78    Debtor(s)             11,497.47               225.44 0.00%
 5918                         Greenwood, AR                                    Trustee
                              72936
                              Sebastian
                              County

3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).

             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date    Debt/estimated    Value of           Interest rate     Monthly
 last 4 digits of                                                           claim             collateral                           payment
 account number

 Ally Financial               2013 Chevy                   Opened 07/16           15,863.49          16,700.00 0.00%                            311.05
 6072                         Camaro                       Last Active
                              Location: 629 E              4/04/18
                              El Paso St,
                              Greenwood AR
                              72936
 Red River Cr                 2005 Chevy                   Opened 2/14/18          1,333.01            1,679.00 3.25%                             28.60
 904                          Impala                       Last Active
                              Location: 629 E              2/13/19
                              El Paso St,
                              Greenwood AR
                              72936

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
Arkansas Plan Form - 1/20                                                                                                                      Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 5 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                                  Case No. 2:20-bk-70672

             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:        $    0.00
                            Amount to be paid by the Trustee:               $    4,025.00
                            Total fee requested:                            $    4,025.00

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $ 1,500.00    and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid
        in full in accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the
        categorization of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any
        contrary amounts unless otherwise ordered by the court.
 Creditor                            Nature of claim (if taxes, specify type and            Estimated claim amount
                                     years)
  Oklahoma Tax Commission                                Oklahoma State Income Tax 2016                                                   434.60

4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



Arkansas Plan Form - 1/20                                                                                                                Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 6 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                         Case No. 2:20-bk-70672

Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.

             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other. Please specify

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
        the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by
        paying the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if
        contrary to the amount listed below.
 Creditor          Description of       Payment to be       Payment              Number of          Arrearage           Monthly
                   contract or          paid by             amount               remaining          amount              arrearage
                   property                                                      payments                               payment

  -NONE-                                                    Debtor(s)
                                                            Trustee

                Rejected items. The debtor(s) reject the following executory contracts or unexpired leases. The debtor(s) request that
             upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the property only. No
             further payments are to be made to the creditor on the contract or lease. However, the creditor may file a claim for the
             deficiency and will be treated as a nonpriority unsecured creditor.

 Creditor and last 4 digits of account number                           Description of contract or property
 DIRECTV Customer Service                                               Television service


Arkansas Plan Form - 1/20                                                                                                            Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 7 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                          Case No. 2:20-bk-70672


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation.

                  entry of discharge.

                 other:

Part 8: Nonstandard Plan Provisions
                 None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision is a
             provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in
             this plan are ineffective.

8.1          The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.

              For claims filed by the Internal Revenue Service, Arkansas Department of Finance & Administration (or other state
              taxing authority), Commissioner of State Lands and/or a county tax collector/treasurer if that entity reflects that all
              or a portion of its claim is secured, then, if that claim is allowed, the secured portion of that claim shall be paid in
              full unless other specific treatment is afforded that debt elsewhere in the plan.

              Any 1305 claim filed by the IRS will be paid in full, and the IRS has the right to set off any post-petition tax
              overpayments against any post-petition tax liabilities.

              All priority claims will be paid in full.

              Attorney fees to be disbursed from funds available after payment of the Trustee's fees and expenses and, if
              applicable, any adequate protection payments under 11 U.S.C. § 1326(a)(1)(C) with an initial fee of $1500, and the
              remaining fee payable at the rate of 25% of the total plan payment until paid in full.

Arkansas Plan Form - 1/20                                                                                                              Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 8 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                      Case No. 2:20-bk-70672


Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ Keith M. Kannett ABN                                                          Date 7/07/2020
                Keith M. Kannett ABN 08165
                Signature of Attorney for Debtor(s)

                /s/ Chuck Phetrakoun                                                              Date 7/07/2020
                Chuck Phetrakoun
                /s/ Singphet Phetrakoun                                                           Date 7/07/2020
                Singphet Phetrakoun
                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 1/20                                                                                                      Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                2:20-bk-70672 Doc#: 35 Filed: 07/07/20 Entered: 07/07/20 14:39:19 Page 9 of 9
Debtor(s) Chuck Phetrakoun
Singphet Phetrakoun                                                                    Case No. 2:20-bk-70672

                                                                     Addendum A - For Amended Plans

                                          Listing of Additional Creditors and Claims for Plan Purposes

Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as appropriate.

A.1          Prepetition Nonpriority Unsecured Claims

             The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors will be
             provided treatment as described in Part 5.1 of the plan.

 Name and address of creditor Last four digits of account                           Nature of debt and date     Amount of debt
                              number                                                incurred
  -NONE-



A.2          Postpetition Nonpriority Unsecured Claims

             The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) that
             are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’ bankruptcy case
             at the election of the creditor.

             A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim will be
             treated as though the claim arose before the commencement of the case and will be provided treatment as described
             in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim may be subject to
             discharge.


 Name and address of creditor Last four digits of account                           Nature of debt and Amount of debt   Approval to incur
                              number                                                date incurred                       obtained from
                                                                                                                        trustee or court
  -NONE-                                                                                                                 Yes
                                                                                                                         No




Arkansas Plan Form - 1/20                                                                                                               Page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
